NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/635,185 filed on 26 February 2018.

Response to Amendment
	Drawing sheet for Figure 11 was received on 21 May 2021 and has been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed 21 May 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 21 May 2021.
	The rejection of claim 20 under 35 U.S.C. 112(b) has been obviated in view of Applicant’s amendments filed 21 May 2021 and has been withdrawn.
	Claim 1 has been amended to include allowable subject matter indicated in the Final Rejection sent 31 March 2021.
	Applicant canceled claims 3 and 8. An Examiner’s amendment was made to cancel claims 2, 4, and 7 and amend the language of claims 5, 6, and 20. See below.
	Claims 1, 5-6, and 9-20, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 27 May 2021.

The application has been amended as follows: 
Claims 2, 4, and 7 are canceled.
Claim 5, “The device of claim 2, wherein the waistband and the thigh bands” is amended to read --The device of claim 1, wherein the thigh bands--
Claim 6, “The device of claim 2, wherein the waistband and the thigh bands” is amended to read --The device of claim 1, wherein the thigh bands--
Claim 20, line 12, “comprises a loop” is amended to read --consists of a loop--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose all of the structural and functional limitations, further in view of the loop of the waist portion.

The closest prior art of record includes Glaude et al. (US 10,638,798, hereinafter Glaude).
independent claim 1, Glaude teaches a device for reinforcing the lower body during the performance of a compound weightlifting exercise, comprising: a first thigh band (gripping layer 7) and a second thigh band (gripping layer 7), each thigh band comprising a continuous loop without a closure and defining an opening for a wearer's thigh (Fig. 1 shows the gripping layers 7 at the bottom portion of the leg sleeves 5. Each of the gripping layers are continuous loops that define openings for each of the wearer’s thighs); a first biasing strap (third strip 10) and a second biasing strap (fourth strip 10), each biasing strap having a proximal end and a distal end, the distal end of the first biasing strap and the distal end of the second biasing strap non-releasably connected to the first thigh band and the second thigh band, respectively (Fig. 4. The third and fourth strips 10 and the gripping layers 7 are sewn to the inside of the leg sleeves 5); and a waist portion (waist band 4) connected to the proximal end of each biasing strap (Fig. 4), wherein, when worn, each of the biasing straps extends between the waist portion and the thigh bands such that the first biasing strap extends over the wearer's right buttock and a rear portion of the wearer's right thigh and the second biasing strap extends over the wearer's left buttock and a rear portion of the wearer's left thigh, and wherein the thigh bands are positioned on the wearer's thighs (See Fig. 4 below).
Glaude fails to disclose wherein the waist portion comprises a loop configured to permit a weight belt to pass therethrough.

Regarding independent claim 20, Glaude teaches a device for reinforcing the lower body during the performance of a compound weightlifting exercise, consisting of: a first thigh band (gripping layer 7) and a second thigh band (gripping layer 7), each thigh band consisting of a continuous loop without a closure and defining an opening for a wearer's thigh (Fig. 1 shows the 
Glaude fails to disclose wherein the waist portion comprises a loop configured to permit a weight belt to pass therethrough.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784